DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 09/09/21.  Regarding the amendment, claim 13 is canceled, claims 1-12, 14-18 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo et al. (JP 2013107201 A).
Regarding claim 1, Hyodo teaches an electrically powered tool comprising: 
a brushless motor (M, fig 11) that has a rotor (50) and a stator (60); 
a cylindrical and integrally shaped housing (30-31) that contains the brushless motor (M) in an axial direction and has a bottom portion (31b);
a control unit (80, not shown in figure 11 but shown in fig 1) that controls the brushless motor (M); and 


    PNG
    media_image1.png
    677
    672
    media_image1.png
    Greyscale

the brushless motor (M) is attached to the housing (30-31) in the axial direction, and the first surface (70b) of the sensor substrate (70) abuts the stator (60), and the second surface (70a) of the sensor substrate (70) abuts the bottom portion (31b) of the cylindrical and integrally shaped housing (30-31).
Regarding claim 2, Kyodo teaches an insulating member (62) that holds a coil (63) is provided at an end of the stator (60) in the axial direction, the bottom portion 
Regarding claim 3, Kyodo teaches an electrically powered tool comprising: 
a brushless motor (M) that has a rotor (50) and a stator (60) and extends in an axial direction;
a housing (30-31) that contains the brushless motor (M); 
a control unit (80, not shown in figure 11 but shown in fig 1) that controls the brushless motor (M);  
a sensor substrate (70) that has a sensor (71) mounted thereon for detecting a rotational position of the rotor (50), and 
a positioning portion (32) that is integrally provided with the housing (30-31) and that engages with the sensor substrate (70) to restrict rotation of the sensor substrate (70) in a rotational direction of the rotor (50, fig 11).
Regarding claim 4, Kyodo teaches the sensor substrate (70) is an annular print substrate (fig 3), is disposed so as to be orthogonal to a rotational shaft (53) of the brushless motor (M), and has a plurality of magnetic detection elements (71) mounted thereon such that the magnetic detection elements (71) are disposed in a circumferential direction on a surface thereof on a side of the brushless motor (M, fig 11).
Regarding claim 10, Kyodo teaches the sensor substrate (70) is sandwiched between a part of the brushless motor (A) and a part of the housing (31, fig 11).


    PNG
    media_image2.png
    615
    560
    media_image2.png
    Greyscale

Regarding claim 14, Kyodo teaches a positioning portion (32) is provided at the cylindrical and integrally shaped housing (30-31) and engages with the sensor substrate (70) to restrict a rotation of the sensor substrate (70) in a rotational direction of the rotor (50) and/or a movement in the axial direction (fig 11).
Regarding claim 15, Kyodo teaches the sensor substrate (70) is provided with a through-hole (70c, see annotation fig 13 below), and the positioning portion (32) comprises a rod-shaped member (screw 32) that passes through the through-hole.
Regarding claim 18, Kyodo teaches the bottom portion (31b) is extending inward in the radial direction from an inner side surface of the cylindrical and integrally shaped housing (31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo in view of Takeda (WO 2016002541, US 10,173,311 B2 is English equivalent language).
Regarding claim 5, Kyodo teaches the claimed invention as set forth in claim 4, Kyodo further teaches the housing (30, fig 11) has a coupling unit (31b) that restricts a containing position of the brushless motor (M) in the axial direction, the bottom portion (31b) a bearing holding unit (31a) that secures one of bearings (57) that axially support the rotational shaft (53) of the brushless motor (M) is formed at an axial center position of the coupling unit (31b), and the sensor substrate (70) abuts the coupling unit (31b) on 
Takeda teaches an electric tool having a housing made of resin (col 3 ln 28-29) to prevent influent of magnetic field generating in the motor (col 3 ln 30-31). 

    PNG
    media_image3.png
    410
    532
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo’s housing made of resin or metal integrated article as taught by Takeda.  Doing so would prevent influent of magnetic field generating in the motor (col 3 ln 30-31). 
Regarding claim 6, the combination of Kyodo in view of Takeda teaches the claimed invention as set forth in claim 5, Kyodo further teaches a plurality of permanent magnets (52, fig 4) are disposed in the rotor (50) at equal intervals in the circumferential direction inside the stator (60), the magnetic detection elements (71) detect a change in 
Takeda further teaches an electric tool having an inverter circuit (66) for driving the brushless motor (6) is provided (col 4 ln 26-27), and the control unit (65) controls the inverter circuit by detecting the rotational position of the rotor from the output of the magnetic detection elements (col 4 ln 48-50) to form a rotational magnetic field to rotate the rotor in the electric tool (col 5 ln 29-30).

    PNG
    media_image4.png
    448
    653
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo in view of Tadeka’s tool with an inverter circuit for driving the brushless motor is provided, and the control unit controls the inverter circuit by detecting the rotational position of the rotor from the 
Regarding claim 7, the combination of Kyodo in view of Takeda teaches the claimed invention as set forth in claim 6, except the added limitation of a cover member that covers the sensor such that the sensor is not exposed to outside is provided at the sensor substrate.
Takeda further teaches an electric tool (fig 7) having a cover member (64) that covers the sensor (41-43) such that the sensor (41-43) is not exposed to outside is provided at the sensor substrate (col 14 ln 10-12) to configure a water-resistant and dust-resistant structure (col 3 ln 20-21).

    PNG
    media_image5.png
    233
    548
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo in view of Tadeka’s tool with a cover member that covers the sensor such that the sensor is not exposed to outside is provided at the sensor substrate as further taught by Takeda.  Doing so would configure a water-resistant and dust-resistant structure (col 3 ln 20-21).

Claims 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo in view of Ito (US 2015/0364972 A1).
Regarding claim 12, Kyodo teaches the claimed invention as set forth in claim 11, except the added limitation of the rod-shaped member is a projection provided on the housing.
Ito teaches an electric tool having positioning member comprising a rod shaped member(374, fig 10) wherein the rod shaped member is a projection provided on the housing (74) to secure the sensor board to the housing [para [0138]).

    PNG
    media_image6.png
    444
    528
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo’s tool with the rod-shaped 
Regarding claim 16, Kyodo teaches the claimed invention as set forth in claim 15, except the added limitation of the rod-shaped member is a projection provided on the housing.
Ito teaches an electric tool having positioning member comprising a rod shaped member(374, fig 10) wherein the rod shaped member is a projection provided on the housing (74) to secure the sensor board to the housing (para [0138]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claiming invention to modify Kyodo’s tool with the rod-shaped member is a projection provided on the housing as taught by Ito.  Doing so would secure the sensor board to the housing (para [0138]).
Regarding claim 17, Kyodo in view of Ito teaches the claimed invention as set forth in claim 16, Kyoto further teaches the rod-shaped member is a screw (fig 13).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other references does not show the electrically powered tool wherein a plurality of attachment units that extend outward in a radial direction from an annular portion are formed at the sensor substrate, .

Response to Arguments
Applicant's arguments filed 09/09/21 have been fully considered but they are not persuasive.
In response to applicant argument that “the rear case 31 of Hyodo is fixed to the main case 30 by a screw 32, instead of being integrally formed with the main case 30. That is, the rear case 31 of Hyodo may be separated from the main case 30 and the main case 30 and the rear case 31 in combination do not form a cylindrical and integrally shaped housing as claimed in claim 1.”  Examiner disagrees with that because figure 11 showed the rear case 31 is integrally formed with main case 30.  The specification of applicant invention does not specify defining “integrally shaped” of the housing, while the Merriam-Webster dictionary defines “integral” as “formed as a unit with another part”.  Therefore, the rear case 31 and the main case 30 integrally formed a cylindrical and integrally shape housing.  

    PNG
    media_image7.png
    263
    790
    media_image7.png
    Greyscale


In response to applicant argument that “Hyodo is silent about the feature "the brushless motor is attached to the housing in the axial direction, and the first surface of the sensor substrate abuts the stator, and the second surface of the sensor substrate abuts the bottom portion of the cylindrical and integrally shaped housing" as claimed in the amended independent claim 1”, examiner disagrees with that and invites applicant to review the above rejection of claim 1 for explanation.
In response to applicant argument that “According to para. [0011], the sensor substrate 70 of Hyodo is attached to the rear surface of the insulating member. Meanwhile, while FIG. 11 of Hyodo, which the Office equated to the configuration claimed in the original claim 3, suggests that the rear surface of the sensor substrate 70 and the front surface of the rear case contact each other, Hyodo bears no mention on how the sensor substrate 70 and the rear case 31 contact each other. Therefore, the rotation of the sensor substrate 70 of Hyodo is not regulated by the rear case 31.”  Examiner notes that fig 9, 11 and 14 of Hyodo clearly show the rear case 31 contact the sensor subtract 70 via screws 32.  Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the rotation of the sensor substrate 70 of Hyodo is not regulated by the rear case 31” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant argument that “the sensor substrate 70 of Hyodo is moved in the rotational direction by the motor (insulating member), not by a positioning portion integrally provided with the housing (e.g., the rear case 31). In other words, Hyodo is silent about the feature "a positioning portion that is integrally provided with the housing and that engages with the sensor substrate to restrict rotation of the sensor substrate in a rotational direction of the rotor" as claimed in the amended claim 3.”  Examiner disagrees with that because the sensor substrate 70 engaged to the insulating member 62 and the rear housing 31, so that the sensor substrate 70 is not moving, therefore the positioning portion 32) that is integrally provided with the housing -31 and that engages with the sensor substrate 70 to restrict rotation of the sensor substrate 70 in a rotational direction of the rotor 50.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doan et al. (US 10,886,816 B2) teaches a power tool including a brushless motor having a sensor circuit board has higher durability. The power tool includes a housing, a brushless motor including a rotor having a rotational shaft, a stator, and a sensor circuit board fixed to the stator and having a rotation detecting element that detects rotation of the rotor, and receiving the rotational shaft through the sensor circuit board, and a bearing held in the housing and supporting the rotational shaft. The bearing is located to overlap the rotation detecting element in an axial direction of the rotational shaft.
Mori et al. (US 2019/0061132 A1) teaches a power tool includes a tool body, a motor, a handle part, and an elastic member. The tool body extends along the driving axis in the front-rear direction. The motor has a motor shaft. The motor shaft is rotatably supported by the tool body and extends in the front-rear direction. The handle part includes a grip part. The grip part extends in a direction crossing the driving axis. The elastic member is interposed between a rear end portion of the motor shaft and an inner wall surface of the handle part. The elastic member biases the motor shaft and the handle part away from each other in the front-rear direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834